Action on bridge bonds executed by the county. reciting that they were issued under the internal improvement act of 1866, as amended in 1871. Special plea that the bridge for which the bonds were issued cost more than §1,000, and that the question of incurring the debt was not submitted to the voters at a general election, of which the plaintiff had notice.' This plea_ was based upon section 13 of the act of 1867, in respect of bridges. It was urged in support of this plea that the act last mentioned was an implied repeal of the internal improvement act of 1866, as to bridges. But the court (Milier, Circuit Justice, and Dillon, Circuit Judge), decided otherwise, bolding that the bridge act of 1S67 contemplated the case where bridges were to be paid for out of tlie county treasury, from the ordinary revenue. and that the internal improvement act of 1806. as amended in 1S67 and 1871, contemplated the case of bridges to be paid for by the issue and sale of bonds, and that the vote under toe last named act need not necessarily be at a general election, as the act provides that it ra-iy be at such time and place as the county commis.'ioners may order.